Title: To George Washington from Major General Robert Howe, 3 April 1780
From: Howe, Robert
To: Washington, George


          
            Dr sir
            Highlands [N.Y.] April 3d 1780
          
          My letters written one on the morning of the 2d Instant, and one on this day, both of which I believe you will receive by Majr Bawman, in some measure anticipate the necessity of this.
          When I Ventur’d to express a wish, that I might be permitted to call down Poors Brigade, I order’d Barracks to be prepared for their reception, which are now ready, I therefore with gladness dispatch’d an Express to Danbury, the moment I was Honour’d with your Excellencys letter last evening, to press their proceeding, with all possible expedition to have the earliest notice of the Enemies designs, which if the least consequential, will instantly be Transmitted.
          I hope to put down the Chain tomorrow, it has for many days past ingrosd the principal attention of Colo. Cosciasco; the river is now Just fit to receive it.
          If nothing makes it improper, I think to ride to Poughkeepsie tomorrow, as an intervew with Governor Clinton is upon some accounts Consequential, and in the way I mean to be at a conference between Colo. Hay, and the Magistrates near Poughkeepsie, where he thinks my presence will have a good effect, Some stimulous is requisite to these Gentlemen whose aid in procuring Teams is absolutely necessary, without which we shall be distressed for Provisions and letters to them, like a Medicine often repeated, appears to have lost its effect—If I go I shall not stay an unnecessary moment. I am Dr Sir with the Greatest regard & respect your Excellency’s Most Obt Hume Servant
          
            Robert Howe
          
        